Citation Nr: 1037835	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-01 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for palpitations (claimed as 
irregular heartbeat) to include as secondary to service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1983 to September 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

The Board acknowledges that the issue on appeal was originally 
characterized as entitlement to service connection for 
palpitations.  However, the Veteran testified that he also wanted 
the issue considered on the basis of secondary service 
connection.  Therefore, the issue has been framed as shown on the 
title page.

A hearing was held on April 14, 2009, by means of video 
conferencing equipment with the appellant in Lincoln, Nebraska, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board remanded this case in November 2009 for a VA 
examination and medical opinion, and this examination was 
conducted in February 2010 and a report is in the claims file.  
Accordingly, the Board finds that VA has substantially complied 
with the Board's prior remand with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 




FINDINGS OF FACT

The medical evidence is in relative equipoise with respect to 
whether the Veteran's palpitations are related to active military 
service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
palpitations were incurred in active service.  38 U.S.C.A. §§ 
1101, 1111, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claim 
for service connection for palpitations and, therefore, the 
benefit sought on appeal has been granted in full.  Accordingly, 
regardless of whether the notice and assistance requirements have 
been met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.
Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Service connection for certain diseases, including endocarditis 
and valvular heart disease, may be established on a presumptive 
basis by showing that the disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  Presumptive 
periods are not intended to limit service connection to diseases 
so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R.         § 3.303(d) (2009).

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and one 
with the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 1 
Vet. App. at 54.

The Veteran contends that his currently diagnosed palpitations 
are related to his period of active military service.  During the 
April 2009 video conference hearing, the Veteran testified that 
he did not recognize what the palpitations were for a long time 
and thought that they were muscle spasms.  He stated that the 
symptoms were initially intermittent, but became progressively 
worse over time and that he has experienced the palpitations 
since separation from active service.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for palpitations.  

The Board recognizes that the service treatment records are 
completely absent for any notations, documentation, or diagnosis 
related to heart palpitations or an irregular heartbeat.  The 
Veteran has stated himself that he did not seek medical treatment 
for the condition during his period of active service.  However, 
as noted above, the Veteran explained that he was not initially 
worried about the palpitations.  He stated that the symptoms 
became progressively worse over time and that he sought medical 
treatment shortly after separation from service.  

The medical evidence shows that the Veteran sought emergency 
treatment for his palpitations in May 2007, less than 1 year 
after the Veteran's separation from active service in September 
2006.  In addition, in a private treatment record completed 
within 1 year after separation from active service, the Veteran 
explained that he had experienced symptoms for the past several 
years.  While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations of 
a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board 
notes that the Veteran is competent to give evidence about what 
he experienced; i.e., that he has had heart palpitations since 
his separation from service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional); Charles v. Principi, 
16 Vet. App. 370, 274 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

In addition, the Board observes that the Veteran does have a 
current diagnosis of palpitations.  In the November 2009 remand, 
the Board directed that the Veteran be scheduled for a VA 
examination and instructed the examiner to determine whether the 
Veteran's palpitations consistuted a disability and to provide an 
opinion as to whether any disability is related to active 
service.  In accordance with the remand directives, the Veteran 
was afforded a VA examination in February 2010.  The Veteran 
reported that he had episodes of palpitations which had been 
bothering him for several years.  The Veteran described a 
fluttering feeling when he had the palpitations.  He was 
currently on a beta blocker, which significantly reduced the 
symptomatic effects of the palpitations.  The Veteran currently 
noticed the palpitations once or twice a week.  Prior to being on 
Atenolol, they occurred every other day to every third day, 
lasting up to one hour.  The Veteran reported that he noticed 
palpitations or fluttering in service, however, he did not know 
what they were and did not seek medical attention for them.  The 
examiner explained that the Veteran's palpitations were not 
related to any current cardiac condition; however, the 
palpitations did constitute a disability for which treatment was 
provided.  The Veteran was symptomatic from the palpitations and 
required use of a medicine (Atenolol) to help suppress the 
symptoms.  The examiner stated that the premature ventricular 
contractions causing the heart palpitations were most likely 
idiopathic in nature.  The Veteran stated that he did have the 
symptoms while in service.  However, the examiner explained that 
because there was no documentation of the symptoms in the claims 
file, he was reduced to mere speculation as to whether the 
premature ventricular contractions occurred while the Veteran was 
in the service.  

Based on the foregoing, the Board finds that there is reasonable 
doubt as to whether the Veteran has current palpitations that are 
related to his military service.  Although the February 2010 VA 
examiner could not provide an opinion without resorting to 
speculation due to the lack of evidence of palpitations in the 
service treatment records, the Board attaches great probative 
weight to the Veteran's statements.  As noted above, the Veteran 
has consistently stated that he has experienced palpitations and 
an irregular heartbeat for several years prior to medical 
treatment in 2007.  The Board finds the Veteran's statements to 
be credible and persuasive as the Veteran sought medical 
treatment for palpitations in May 2007, less than 1 year after 
separation from active service.  With regard to what is meant by 
"credible", the Board notes that "It has been termed as 'the 
quality or power of inspiring belief. . . .' Credibility . . . 
apprehends the over-all evaluation of testimony in the light of 
its rationality or internal consistency and the manner in which 
it hangs together with other evidence"  Indiana Metal Prods. v. 
NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In 
this case, the Board finds that the Veteran's statements "hang 
together" with the overall evidence of record.  Furthermore, 
although the Veteran's palpitations are not considered a cardiac 
condition within the meaning of "valvular heart disease" as 
noted in 38 C.F.R. § 3.307 and 3.309, presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).  In this case, the Board finds 
that reasonable doubt exists as to whether the Veteran's 
palpitations are related to active service.  To the extent there 
is any reasonable doubt, that doubt will be resolved in the 
Veteran's favor.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  Based on the evidence of record, the Board 
finds that the Veteran's current palpitations are related to his 
period of active duty service.  Accordingly, the Board concludes 
that service connection for palpitations is warranted.   


ORDER

Entitlement to service connection for palpitations (claimed as 
irregular heartbeat) is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


